Given, J.
The contention is as to the east four and one-half feet of said lot 4. Plaintiff claims under a deed duly executed by Jane A. Stoddard to him March 30,1894, conveying “lot four (.4), except-feet off of the east side of the same, and lot No. nine (9), all in block No. one (1), of the town of Melrose,” which deed was recorded April 14,1894. The defendant claims under a deed duly executed by Jane A. Stoddard to him April 20,1894, conveying to him said four and one-half feet, which deed was recorded April 27, 1894. Plaintiff contends that, by said deed to him, all of said lot 4 was conveyed. Defendant contends that said foiir and one-half feet was not included' in the sale to the plaintiff; that it was expressly reserved therefrom; that, the exact width of said strip not being known to the agent of Mrs. Stoddard, the blank was left as shown above, to be filled up by Mrs. Stoddard; that, she having returned the deed duly executed without filling the blank, it was delivered by her agent to the plaintiff, upon payment of the purchase price, in pursuance of an oral agreement that plaintiff would not file the deed for record until said agent could ascertain from the records the width of said strip, and insert it in the deed. The plaintiff denies that the purchase was of less than the whole lot, or that there ever was such an oral agreement, and herein we have the real dispute.. Gn this issue of fact, the evidence is in irreconcilable conflict. We will not set it out, nor discuss it, as to do so will serve no useful purpose, and consume spacei unnecessarily. It is sufficient to say that, in our view of it, the preponderance is in favor of the conclusion that the plaintiff purchased said lot 4, less a strip on the east side thereof, equal in width to that covered by the stairway to the building next on the east; that that strip is four and one-half feet *748wide; and that the deed was delivered with the agreement that the proper width should be written therein before the deed would be recorded. — Affirmed .